Case 2:19-cv-12051-GCS-SDD ECF No. 59 filed 04/21/20   PageID.1988      Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LIBERTY MUTUAL FIRE INSURANCE
COMPANY, et al.,

      Plaintiffs,                               Case No. 19-12051

v.                                              Hon. George Caram Steeh

MICHAEL ANGELO, et al.,

     Defendants.
______________________________/

         OPINION AND ORDER GRANTING LIBERTY MUTUAL’S
          MOTION TO DISMISS COUNTERCLAIM (ECF NO. 40)

      Plaintiffs Liberty Mutual Fire Insurance Company, LM General

Insurance Company, LM Insurance Corporation, and Safeco Insurance

Company of Illinois (collectively “Liberty Mutual”) seek dismissal of

Defendant Sam Hakki, M.D.’s counterclaim. Pursuant to L.R. 7.1 and

Administrative Order 20-AO-021, the court will determine the motion on the

papers submitted.

                          BACKGROUND FACTS

      Liberty Mutual filed this action against several health care providers,

alleging fraud and unjust enrichment. Specifically, Liberty Mutual alleges

that defendants engaged in a fraudulent scheme by billing the plaintiff

                                     -1-
Case 2:19-cv-12051-GCS-SDD ECF No. 59 filed 04/21/20        PageID.1989     Page 2 of 5




insurance companies under the Michigan No-Fault Act for medically

unnecessary treatment and procedures. Defendant Sam Hakki, M.D., has

filed a counterclaim for defamation, alleging that Plaintiffs made false

statements about him in pleadings and “other mediums,” including that

Defendant prescribed unnecessary opioid painkillers, provided

unnecessary treatment or billed for treatment that was not provided, and

engaged in a fraudulent scheme by billing Liberty Mutual for unnecessary

services or services that were not actually rendered. See ECF No. 14,

Counterclaim at ¶¶ 9, 35.

                              LAW AND ANALYSIS

      A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure

seeks dismissal based upon the plaintiff's failure to state a claim.1 To

survive a motion to dismiss, the plaintiff must allege facts that, if accepted

as true, are sufficient “to raise a right to relief above the speculative level”

and to “state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The complaint “must contain either direct or



1
 Because Liberty Mutual filed an answer to the counterclaim, its motion is properly
brought pursuant to Rule 12(c), which is decided pursuant to the same standard as a
motion under Rule 12(b)(6). See Lindsay v. Yates, 498 F.3d 434, 437 n.5 (6th Cir.
2007).

                                         -2-
Case 2:19-cv-12051-GCS-SDD ECF No. 59 filed 04/21/20    PageID.1990   Page 3 of 5




inferential allegations respecting all the material elements to sustain a

recovery under some viable legal theory.” Advocacy Org. for Patients &

Providers v. Auto Club Ins. Ass’n, 176 F.3d 315, 319 (6th Cir. 1999)

(internal quotation marks omitted).

      Liberty Mutual seeks dismissal of Hakki’s counterclaim, contending

that the statements at issue were made in judicial proceedings and are

absolutely privileged. “The elements of a defamation claim are: (1) a false

and defamatory statement concerning the plaintiff, (2) an unprivileged

communication to a third party, (3) fault amounting at least to negligence on

the part of the publisher, and (4) either actionability of the statement

irrespective of special harm (defamation per se) or the existence of special

harm caused by publication.” Mitan v. Campbell, 474 Mich. 21, 24 (2005).

It is “well settled” that statements made during the course of judicial

proceedings are “absolutely privileged” and cannot serve as the basis of a

defamation claim. Couch v. Schultz, 193 Mich. App. 292, 294 (1992).

      The statements that Hakki alleges are defamatory are quoted directly

from Liberty Mutual’s complaint. Compare ECF No. 1 at ¶¶ 2, 3, 8, 9, 11,

35, 36, 43, 64, 65, 67, 76, 78 with ECF No. 14, Counterclaim at ¶ 9. These

statements are absolutely privileged and cannot support a defamation

claim. Hakki contends, however, that these statements were also

                                      -3-
Case 2:19-cv-12051-GCS-SDD ECF No. 59 filed 04/21/20   PageID.1991    Page 4 of 5




published in “other mediums.” Counterclaim at ¶ 35. Although Hakki does

not specify the “other mediums” in his counterclaim, he alleges in his

response brief that Liberty Mutual’s adjusters communicate with injured

patients, their attorneys and staff, and case managers. ECF No. 43 at

PageID 1586. Hakki does not allege, however, the specific defamatory

statements made in these non-judicial contexts. “A plaintiff claiming

defamation must plead a defamation claim with specificity by identifying the

exact language that the plaintiff alleges to be defamatory.” Thomas M.

Cooley Law Sch. v. Doe 1, 300 Mich. App. 245, 262 (2013).

      As currently pleaded, Hakki’s counterclaim does not state a cause of

action for defamation. Given the nascent stage of this litigation, however,

the court will grant leave for Hakki to file an amended counterclaim. See

Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to amend]

when justice so requires.”). The court discerns no undue delay, prejudice

to the opposing party, or other reasons for denying amendment at this time.

See Brown v. Chapman, 814 F.3d 436, 443 (6th Cir. 2016) (the court may

deny leave to amend because of “undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by




                                     -4-
Case 2:19-cv-12051-GCS-SDD ECF No. 59 filed 04/21/20              PageID.1992   Page 5 of 5




virtue of allowance of the amendment, futility of amendment, etc.”) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                       ORDER

      IT IS HEREBY ORDERED that Liberty Mutual’s motion to dismiss

Hakki’s counterclaim (ECF No. 40) is GRANTED.

      IT IS FURTHER ORDERED that Hakki may file an amended

counterclaim within thirty (30) days of the date of this order.

Dated: April 21, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      April 21, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -5-
